In a negligence action to recover damages for personal injuries, defendants Margaret and John Magno appeal from a judgment of the Supreme Court, Kings County, entered October 28, 1976, which, after a jury trial, is in favor of plaintiff and against them and dismissed the complaint, and their cross claim, as against codefendant Reid. Judgment affirmed, with one bill of costs jointly to respondents. The record fully supports the factual findings of the jury (see, generally, Sorokin v Food Fair Stores, 51 AD2d 592). In addition, we have examined appellants’ other contentions and find them to be without merit. Latham, J. P., Hawkins, Suozzi and Mollen, JJ., concur.